Citation Nr: 1137245	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  91-52 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from August 1975 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1993 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The appellant was notified of this denial by letter dated in January 1996.  He submitted a notice of disagreement with this determination in January 1997, and timely perfected his appeal in April 1997.

This issue was remanded by the Board in December 1997, and subsequently denied in June 2001.  Thereafter, the appellant submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued a July 2002 Order vacating, in part, the June 2001 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.  The Board again remanded the appellant's claim for TDIU in December 2003, May 2006, and December 2007, as it was considered inextricably intertwined with other issues on appeal.

In August 2010, the Board: granted the appellant's claim of entitlement to service connection for fibromyalgia, to include as secondary to his service-connected low back disorder; denied entitlement to service connection for a right hip disorder, to include as secondary to his service-connected low back disorder; and denied his claim of entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.  Due to the Board's grant of entitlement to service connection for fibromyalgia, the appellant's claim for TDIU was remanded to be adjudicated in accordance with this new assignment.

The appellant testified before the undersigned Veterans Law Judge in July 2007.  A transcript of that proceeding has been associated with the appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Board is cognizant of the fact that the appellant's case has been in adjudicative status for a significant amount of time, and it has already been remanded in the past.  Consequently, the Board wishes to assure the appellant that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2011).  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service- connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

The appellant is currently considered 80 percent disabled for VA purposes.  Review of the evidence of record, however, is somewhat contradictory regarding the question of whether he is currently able to work.  In July 2009, the appellant was afforded a VA fibromyalgia examination.  At that time, the appellant reported that he had been out of work from 1990 until 2005, when he started his own business of "house design", for which he currently worked daily with his wife.  The appellant stated that since he is self-employed, when the symptoms of his fibromyalgia increase, he is able to stop working to accommodate his pain.  See VA Fibromyalgia Examination Report, July 24, 2009.

The following day, during a VA spine examination, the appellant reported that he was currently unemployed.  He stated that he had tried to start "an architecture picture business", but was having trouble due to the state of the economy.  He noted that his only limitations were that he had to get up every hour or so due to his low back pain.  Otherwise, he did not indicate that he had any other functional limitation of occupational duties.  See VA Spine Examination Report, July 25, 2009.

Further, during a September 2009 VA spine examination, it was noted that work fatigue affected the appellant 52.8 percent of the time.  Additionally, it was noted that consideration had to be made for the appellant with respect to lifting and bending while working at the Post Office.  See VA Spine Examination Report, September 26, 2009.

Creating further confusion, in August 2011, the appellant's representative stated that there was no evidence that the appellant was working in "home design" (be it self-employment or otherwise).  The representative further stated that architecture and interior design are "notoriously highly regulated fields requiring licensing in Florida."  There was no record of the appellant ever holding one of these licenses.  See Written Brief Presentation, August 16, 2011.

Accordingly, the medical evidence pertaining to unemployability appears to be contradictory.  Moreover, in reviewing the evidence of record, the Board observes that at no time during this appeal has the appellant been provided a VA examination that adequately discusses the cumulative effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  In light of the foregoing, a VA examination is necessary to determine whether the appellant's service-connected disabilities, either singularly or jointly, render him unemployable.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the appellant for a TDIU examination with a medical professional, with appropriate expertise.  The VA claims file and a copy of this Remand must be made available in conjunction with the examination.  The examiner should indicate in the report whether the claims file has been reviewed.  Any tests and studies are to be conducted.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50% or greater probability) that the appellant's service-connected disabilities (lumbar spine disabilities, fibromyalgia, right elbow disabilities, and status-post nasal fracture), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Additionally, in rendering the opinion, consideration may be given to the appellant's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  A report of the VA examination with the requisite medical opinion should be associated with the VA claims file.  This report must be typed.

2.  After undertaking any additional development, which it deems to be necessary, and if warranted by the evidentiary posture of the case, the AMC/RO should then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


